DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
Response to Amendment
Claims 1, 4, 13, and 20 are amended and claim 3 is canceled due to Applicant's amendment dated 03/21/2022.  Claims 1-2, 4, 6-8, 13-17, and 19-20 are pending.
The rejection of claims 1-2, 4, 6-8, and 14 under 35 U.S.C. 103 as being unpatentable over US 2011/0037065 A1 (“Ueno ‘065”) in view of Werner et al. US 2009/0212280 A1 (“Werner”) is overcome due to the Applicant’s amendment dated 03/21/2022. The rejection is withdrawn. 
The rejection of claims 1-3, 6, and 14 under 35 U.S.C. 103 as being unpatentable over Zhou et al. CN 104037347 A—English translation obtained from Espacenet (“Zhou”)—in view of Ueno et al. US 9,391,277 B2 (“Ueno ‘277”), Zhang, Xinwen, et al. “Improving the stability of organic light-emitting devices using a solution-processed hole-injecting layer.” Applied surface science 255.18(2009): 7970-7973., hereinafter referred to as (“Zhang”), and Takashi JP 2008041894 A—English translation obtained from Global Dossier (“Takashi”) is overcome due to the Applicant’s amendment dated 03/21/2022. The rejection is withdrawn. 
The rejection of claims 13, 15-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Ueno et al. US 2012/0091448 A1 (“Ueno ‘488”) in view of Xu, Zhen-He, et al. “Synthesis, characterization, and crystal structures of two new polyoxomolybdate wheel clusters.” Inorganic Chemistry Communications 9.12 (2006): 1315-1318., (“Xu”) is overcome due to the Applicant’s amendment dated 03/21/2022. The rejection is withdrawn. 
	
Response to Arguments
Applicant’s arguments on pages 7-10 of the reply dated 02/24/2022 with respect to the rejection of claims 1, 2, 6-8, 13-17, and 19-20 as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 7-8 of the reply dated 03/21/2022 with respect to the rejection of claims 1, 2, 6-8, 13-17, and 19-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the pending claims are believed to be in immediate condition for allowance.
Examiner's response –For the reasons discussed in the new grounds of rejection below, the cited references meet the claims as amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a metal oxide comprising one or more of Group V, Group VI, or Group VII transition metals and one or more of Group I, Group XI, or Group XII metals”, and the claim also recites “the one or more of Group V, Group VI, or Group VII transition metals are Mo, W, or Re…the one or more of Group XI metals are Ag or Au” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Specifically, it is unclear if the claim only requires at least one of the Group V, Group VI, or Group VII transition metals must be Mo, W, or Re, or if when multiple Group V, Group VI, or Group VII transition metals are present, they must all be either Mo, W, or Re. Similarly, it is unclear if the claim only requires at least one the Group XI metals must be Ag or Au, or if when multiple Group XI metals are present, they must all be either Ag or Au. 
For purposes of examination, the claim will be interpreted as every Group V, Group VI, or Group VII transition metal present must be Mo, W, or Re and every Group XI metal present must be Ag or Au.
Claims 16-17 are rejected for being dependent on indefinite claim 13.
Claim 19 recites “…wherein the hole injection or transporting layer or the charge generating layer is composed of M1xM2yOz…”. It is unclear whether the oxide represented by the formula M1xM2yOz is the same metal oxide required by claim 13, wherein the metal oxide comprises one or more of Group V, Group VI, or Group VII transition metals and one or more of Group I, Group XI, or Group XII metals, or if the oxide represented by the formula M1xM2yOz is a different oxide.
For purposes of examination, the oxide represented by the formula M1xM2yOz is interpreted as the same metal oxide required by claim 13.
Additionally, it is unclear in claim 19 whether M1 may be any Group V, Group VI, or Group VII transition metals or if M1 may only be Mo, W, or Re, as required by claim 13. Similarly, it is unclear whether M2 may be any Group XI metal or if the Group XI metals may only be Ag or Au, as required by claim 13.
For purposes of examination, M1 is interpreted as only Mo, W, or Re and the Group XI metal of M2 is interpreted as only Ag or Au.
It is unclear in claim 20 if the claimed M, which “is a metal selected from Group I, Groups V to VII, Group XI, or Group XII” is the same metal as recited in claim 13, which is component of the metal oxide. For purposes of examination, the claimed M is interpreted as either a Group V, Group VI, or Group VII transition metal or Group I, Group XI, or Group XII metal of the metal oxide recited in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”). Supporting evidence provided by Long, De-Liang, and Leroy Cronin, Towards Polyoxometalate-Integrated Nanosystems, Chem. Eur. J. 2006, 12, 3698-3706. (“Long”).
Regarding claim 13, 15-17, and 19, Ueno ‘200 teaches an example of an organic EL device comprising an anode, a hole injection transport layer, a light emitting layer, and a cathode (¶ [0291]), wherein the hole injection transport layer comprises a transition metal-containing nanoparticle or nano-cluster containing a transition metal oxide (¶ [0029]-[0030]). 
Ueno ‘200 teaches the transition metal-containing nanocluster may be a large mixed-valence POM (polyoxometalate), wherein examples include the nanocluster {Ag2Mo8} (¶ [0094] and [0097]). The atomic ratio of Mo (Group VI) to Ag (Group XI) is 80at%. {Ag2Mo8} is a short-hand notation using the transition metal contained in the molecule itself to describe the much larger molecule (¶ [0095]).
As evidenced by Long, the polyoxometalate {Ag2Mo8} includes 26 oxygen atoms (pg. 3702, left column) and thus can be represented by Ag2Mo8O26. 
Per claims 15 and 17, Ueno ‘200 teaches the hole injection transport layer has a thickness of 0.1 to 1,000 nm and preferably has a work function of 5.0 to 6.0 eV (¶ [0180]-[0181]).
Per claim 16, Ueno ‘200 teaches the hole injection transport layer is solution coated onto an anode and heat dried (¶ [0029] and [0352]-[0353]). Therefore, Ueno ‘200 teaches the claim limitation wherein the hole injecting layer or transporting layer is annealed.
Per claim 19, Ag2Mo8O26 reads on the formula M1xM2yOz wherein x is 56, y is 14, and z is 182.
Regarding claim 20, Ueno ‘200 teaches the device as discussed above with respect to claim 13 but fails to teach the hole injection or transporting layer forms a M-O-X bond with an interface with the first electrode or the second electrode with which the hole injection or transporting layer is brought into contact. It is reasonable to presume that the M-O-X bond is inherent to Ueno ‘200. Support for said presumption is found in ¶ [0029] and [0352]-[0353], wherein Ueno ‘200 teaches the hole injection transport layer is solution coated onto an anode and heat dried, and in ¶ [0068], wherein Ueno ‘200 teaches the transition metal-containing nanoparticles or nanoclusters can be a highly stable layer with excellent adhesion to an adjacent electrode and a light emitting layer. Furthermore, the instant specification of the claimed invention recites that when the M-O-X bond is formed between the electrode and the hole injection thin film, the adhesive strength is improved and the mechanical strength of the hole injection layer itself may be increased (instant specification, page 37, lines 15-19). The use of like materials and methods shown by Ueno ‘200 would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cho et al. US 2010/0289010 A1 (“Cho”). 
Regarding claims 13, 15-16, and 19, Cho teaches an OLED device comprising an anode, a cathode, and an inorganic oxide interlayer between light-emitting layers, which is disposed between the anode and cathode (¶ [0011]). Cho teaches the inorganic oxide interlayer includes oxides such as the complex oxide AgO4Re (¶ [0013]). The atomic ratio of Re (Group VII) to Ag (Group XI) is 50 at%.
Cho teaches the inorganic oxide interlayer serves to maintain constant movement speed of electron and hole (¶ [0012]) and thus is it necessarily functions as a hole injection or transporting layer or charge generating layer.
Per claim 15, Cho teaches the thickness of the inorganic oxide interlayer is 0.1 nm to 500 nm (¶ [0016]).
Per claim 16, Cho teaches the inorganic oxide interlayer is formed by spin coating and then heat dried (¶ [0018]). Therefore, Cho teaches the claim limitation wherein the inorganic oxide interlayer is annealed.
Per claim 19, AgO4Re reads on the formula M1xM2yOz wherein x is 50, y is 50, and z is 200.
Regarding claim 20, Cho teaches the device as discussed above with respect to claim 13 but fails to teach the inorganic oxide interlayer comprises a M-O bond and a M-M bond. It is reasonable to presume that the M-O bond and a M-M bond is inherent to Cho. Support for said presumption is found in ¶ [0013], wherein Cho teaches the inorganic oxide interlayer may include the complex oxide AgO4Re. The instant specification of the claimed invention recites that the hole injection or transporting layer or the charge generating layer comprising a metal oxide with one or more of Group V, Group VI, and Group VII transition metals and one or more of Group I, Group VIII, Group XI, and Group XII metals (instant specification, pg. 35, first paragraph) includes a M-O bond and a M-M, wherein M is a metal selected from Group I, Group V to VIII, Group XI, and Group XII (instant specification, page 36, second paragraph). The use of like materials shown by Cho would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Han et al. US 2017/0033301 A1 (“Han”). 
Regarding claims 13, 15-16, and 19, Han teaches an organic light-emitting device including a first electrode, a second electrode, an electron blocking layer disposed between the first electrode and the emission layer, wherein the electron blocking layer includes a metal halide, a metal oxide, or a combination thereof (¶ [0006]). Han teaches the metal oxide may be MoO4Zn (¶ [0056]). The atomic ratio of Mo (Group VI) to Zn (Group XII) is 50 at%.
Han teaches the electron blocking layer has high hole mobility and injects holes into the emission layer (¶ [0059]) and thus necessarily functions as a hole injecting layer.
Per claim 15, Han teaches the thickness of the electron blocking layer is 5 Angstroms to about 100 Angstroms (0.5 nm to 10 nm) (¶ [0058]).
Per claim 16, Han teaches the electron blocking layer may be formed by the same method as the hole injection layer (¶ [0069]). Han teaches the hole injection layer may be formed by spin coating and baking (¶ [0068]). Therefore, Han teaches the claim limitation wherein the electron blocking layer is annealed.
Per claim 19, MoO4Zn reads on the formula M1xM2yOz wherein x is 50, y is 50, and z is 200.
Regarding claim 20, Han teaches the device as discussed above with respect to claim 13 but fails to teach the electron blocking layer comprises a M-O bond and a M-M bond or forms a M-O-X bond with an interface with the first electrode or the second electrode with which the hole injection or transporting layer is brought into contact. It is reasonable to presume that the M-O bond and the M-M bond or the M-O-X bond is inherent to Han. Support for said presumption is found in ¶ [0056] wherein Han teaches the electron blocking layer may include the metal oxide MoO4Zn and in ¶ [0068]-[0069] wherein Han teaches the electron blocking layer may be formed by spin coating and baking. The instant specification of the claimed invention recites that the hole injection or transporting layer or the charge generating layer comprising a metal oxide with one or more of Group V, Group VI, and Group VII transition metals and one or more of Group I, Group VIII, Group XI, and Group XII metals (instant specification, pg. 35, first paragraph) includes a M-O bond and a M-M, wherein M is a metal selected from Group I, Group V to VIII, Group XI, and Group XII (instant specification, page 36, second paragraph). Additionally, the instant specification teaches the hole injection or transporting layer or the charge generating layer is brought into contact with a first or second electrode and forms a M-O-X bond with an interface with the first or second electrode, wherein M is a metal selected from Group I, Groups V to VIII, Group XI, and Group XII (pg. 37, first paragraph). The use of like materials and methods shown by Han would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2010/0289010 A1 (“Cho”) as applied to claim 13 above, and further in view of Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”).
Regarding claim 17, Cho teaches the inorganic oxide interlayer of the OLED device of claim 13, as described above. Cho is silent with respect to the work function of the inorganic oxide interlayer.
Ueno ‘200 teaches a hole injection transport layer comprising a transition metal oxide (¶ [0029]-[0030]). Ueno ‘200 teaches from the viewpoint of hole injection efficiency, the hole injection transport layer preferably has a work function of 5.0 to 6.0 eV (¶ [0181]).
As the function of the inorganic oxide interlayer of Cho includes the movement of holes (¶ [0012]), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an inorganic oxide interlayer having a work function of 5.0 to 6.0 eV, based on the teaching of Ueno ‘200.  The motivation for doing so would have been to improve the hole injection efficiency, as taught by Ueno ‘200.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2017/0033301 1 (“Han”) as applied to claim 13 above, and further in view of Ueno et al. US 2012/0119200 A1 (“Ueno ‘200”).
Regarding claim 17, Han teaches the electron blocking layer of the organic light-emitting device of claim 13, as described above. Han is silent with respect to the work function of the electron blocking layer.
Ueno ‘200 teaches a hole injection transport layer comprising a transition metal oxide (¶ [0029]-[0030]). Ueno ‘200 teaches from the viewpoint of hole injection efficiency, the hole injection transport layer preferably has a work function of 5.0 to 6.0 eV (¶ [0181]).
As the electron blocking layer of Han injects holes into the emission layer (¶ [0059]), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an electron blocking layer having a work function of 5.0 to 6.0 eV, based on the teaching of Ueno ‘200.  The motivation for doing so would have been to improve the hole injection efficiency, as taught by Ueno ‘200.

Claims 1-2, 4, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037065 A1 (“Ueno ‘065”) in view of Liao et al. US 2006/0145604 A1 (“Liao”).
Regarding claims 1-2 and 4, Ueno ‘065 teaches a device comprising two or more electrodes facing each other and a positive hole injection transport layer disposed between two electrodes, wherein the positive hole injection transport layer contains a reaction product of a molybdenum complex or tungsten complex (¶ [0028]). Ueno ‘065 teaches the positive hole injection layer is produced by a solution applying method (coating process) comprising the molybdenum complex or tungsten complex (¶ [0032]).
Ueno ‘065 teaches benefits of the positive hole injection transport layer include high stability, improved positive hole injection property, excellent adhesion to adjacent layers, low voltage driving, a high power efficiency, and a long lifetime (¶ [0027] and [0029]).
Ueno ‘065 teaches a specific example of an organic EL element in Example 1 (¶ [0249]) wherein Molybdenum complex 1 (see ¶ [0219]) is dissolved in ethyl benzoate (solvent) to prepare a coating solution for forming a positive hole injection transport layer (¶ [0252]), wherein the coating solution is then dried to evaporate the solvent (¶ [0253]).
Ueno ‘065 fails to teach the Molybdenum complex 1 in Example 1 comprises an organic ligand as required by claim 1. However, Ueno ‘065 does teach the molybdenum complex means a coordination compound containing molybdenum, and the molybdenum complex contains a ligand besides molybdenum (¶ [0105]), wherein the ligand may be carbonyl (¶ [0106]). Ueno ‘065 additionally teaches examples of a molybdenum complex may include [Mo(CO)6], which is a metal carbonyl (¶ [0111]).
Therefore, given the general formula and teachings of Ueno ‘065, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Molybdenum complex 1 in Example 1 with the molybdenum complex [Mo(CO)6], because Ueno ‘065 teaches the variable may suitably be selected as the molybdenum complex.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the molybdenum complex in the positive hole injection transport layer of the organic EL element of Ueno ‘065 and possess the benefits taught by Ueno ‘065.  See MPEP 2143.I.(B).
Ueno ‘065 fails to teach the positive hole injection transport layer further comprises a metal salt.
In the analogous art of OLEDs, Liao teaches a p-doped hole injecting layer, which is a layer comprising semiconducting properties after doping and wherein the electrical current through the layer is substantially carried by the holes (¶ [0038]). Liao teaches the p-type dopant has strong electron-withdrawing properties and is doped at a concentration of 0.01-30 vol% (¶ [0039]). Liao teaches specific examples of p-type dopants including FeCl3, which is a metal salt (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-type dopant at a concentration of 0.01-30 vol% in the positive hole injection transport layer of Ueno ‘065, based on the teaching of Liao.  The motivation for doing so would have been to provide a layer having semiconducting properties wherein the electrical current through the layer is substantially carried by the holes, as taught by Liao.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include FeCl3 in the positive hole injection transport layer, because it would have been choosing a specific p-type dopant exemplified by Liao, which would have been a choice from a finite number of identified, predictable solutions of a p-type dopant useful in the positive hole injection transport layer of the device of Ueno ‘065 in view of Liao and possessing the benefits taught by Liao.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the p-type dopants exemplified by Liao and having the benefits taught by Liao in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the volume concentration of FeCl3 in the positive hole injection transport layer is 0.01-30 vol%, the atomic ratio of the Fe in FeCl3 to the Mo in [Mo(CO)6], is expect to overlap the claimed range of 50 at% to 99.9 at%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

	
Regarding claims 6-8, Ueno ‘065 in view of Liao teach the organic EL element as discussed above with respect to claim 1. While Ueno ‘065 fails to teach the solvent used in Example 1 is alcohol-based or ketone-based, Ueno ‘065 does teach the organic solvent may alternatively be alcohol- or ketone-based, wherein specific examples include ethylene glycol (alcohol-based) (¶ [0130]).
Therefore, given the teachings of Ueno ‘065, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ethyl benzoate solvent with ethylene glycol, because Ueno ‘065 teaches the solvent may suitably be selected as ethylene glycol.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that ethylene glycol would be useful as the solvent in the coating composition of the positive hole transport injection layer of Ueno ‘065 in view of Werner and possess the benefits taught by Ueno ‘065 and Werner.  See MPEP 2143.I.(B).
It is known in the pertinent art that ethylene glycol has the following chemical structure:
    PNG
    media_image1.png
    59
    146
    media_image1.png
    Greyscale

Per claim 7, ethylene glycol reads on the claimed General Formula 1, wherein:
n, l, and m are each 1;
R1, R2, R3, and R4 are each hydrogen atoms
Regarding claim 14, Ueno ‘065 in view of Liao teach the organic EL element as discussed above with respect to claim 1. Ueno ‘065 teaches the organic EL element of Example 1 contains the following layer structure: anode, positive hole injection transport layer (1), positive hole injection transport layer (2), positive hole transport layer, light emitting layer, electron injection layer, cathode (¶ [0251]-[0256]). Thus the positive hole injection transport layer is disposed between the first electrode and the organic material layer (light emitting layer) and comprises the coating composition as discussed above with respect to claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786